 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH MCGHEE,                                    No. 2:17-cv-1951 AC P
12                     Plaintiff,
13          v.                                        ORDER
14   M. OSMAN,
15                     Defendant.
16

17          Plaintiff has filed a motion for extension of time to file objections to the pending findings

18   and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Plaintiff’s motion for an extension of time, ECF No. 32, is granted; and

20          2. Plaintiff is granted up to and including Friday, July 26, 2019, in which to file his

21   objections.

22          IT IS SO ORDERED.

23   DATED: July 8, 2019.

24

25

26

27

28
